Citation Nr: 0525437	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride, including memory loss, dizziness, 
confusion, paresthesia of the lower extremities, organic 
heart disease with arrhythmias and angina, and urological 
problems with hematuria, infections, and bacteremia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Air 
Force from December 1950 to December 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In an August 2001 decision, the Board denied the veteran's 
claim for entitlement to service connection for residuals of 
carbon tetrachloride exposure.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a February 2003 Order, the CAVC 
vacated and remanded the Board's August 2001 decision and 
remanded the veteran's claim for action consistent the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002 & Supp. 2005).

In September 2003, the Board remanded the veteran's claim for 
action consistent with the VCAA as well as to obtain records 
from the Social Security Administration (SSA).  The appeal 
has been returned to the Board for further appellate action.

The Board notes that the veteran had appointed an attorney as 
his representative.  VA revoked this attorney's authority to 
represent VA claimants, effective from October 10, 2001.  In 
July 2005 letter from the Board, the veteran was given notice 
of this development and advised of the options that he had 
with respect to representation.  In a July 2005 statement, 
the veteran appointed DAV as a new representative. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.
2.  Claimed residuals of exposure to carbon tetrachloride are 
first shown more than one year after the veteran's separation 
from service, and are not shown to be related to events - 
including any exposure to carbon tetrachloride -- during 
active service.


CONCLUSION OF LAW

Claimed residuals of exposure to carbon tetrachloride were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Residuals of Carbon 
Tetrachloride Exposure

The veteran contends that he currently suffers from residuals 
of exposure to carbon tetrachloride including memory loss, 
dizziness, confusion, and paresthesia of the lower 
extremities, organic heart disease with arrhythmias and 
angina, and urological problems directly related to events 
incurred during active service.  After a review of the 
evidence, the Board finds that the record does not support 
his contentions, and that his claim of entitlement to service 
connection for residuals of exposure to carbon tetrachloride 
exposure must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  The veteran's claimed 
disabilities of arteriosclerosis, calculi of the kidney, 
arthritis, and diabetes mellitus do fall under the conditions 
that involve presumptive service connection.  The Board also 
acknowledges the copy of a proposed legislation, dated in 
2005 and associated with the file, concerning presumptive 
service connection for certain disabilities secondary to 
carbon tetrachloride exposure during active service.  
However, that proposed legislation is not part of current law 
under Title 38 of the U.S.C. pertaining to VA disability 
compensation.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

VA requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in August 2004.  The 
NPRC reported in 1975 and again in August 2004 that the 
veteran's records had probably been accidentally destroyed in 
a 1973 fire at that facility.  They did not have service 
medical records or SGO (Office of the Army Surgeon General) 
records for the veteran. 

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 


Private hospital treatment notes dated in 1965 showed 
complaints of chest pain and possible mild angina pectoris.  
A September 1975 VA examination report showed complaints of a 
heart condition but listed that no organic heart disease was 
found on evaluation.  VA outpatient and inpatient treatment 
records dated from 2000 to 2005 show treatment for various 
problems, including urinary tract infections, hypertension, 
diabetes mellitus, degenerative joint disease, deep venous 
thrombosis, noncardiac chest pain, diabetic neuropathy, a 
cerebrovascular accident, fibromyalgia, coronary artery 
disease, angina, a left side tremor, tingling of extremities, 
severe headaches, major depressive disorder, and cardiac 
arrhythmia.  

In a June 2000 VA examination report, the examiner indicated 
that he had reviewed the veteran's claims file and listed 
diagnoses of arteriosclerotic heart disease with minimal 
arthrosclerosis, recurrent urinary tract infections with 
hematuria, no history of liver disease, and diabetes 
mellitus.  The examiner opined that the veteran's current 
medical problems were not related to carbon tetrachloride 
exposure in during active service.  The examiner further 
stated: 

This gentleman was exposed to carbon 
tetrachloride when he was in service from 
1950 to 1954. This can cause acute 
hepatotoxicity. I do not think that his 
current heart disease is related to 
carbon tetrachloride exposure and I do 
not think there is evidence that his 
kidney disease is related to carbon 
tetrachloride exposure and at this point, 
there is no evidence that he has any 
liver disease.

In an additional June 2000 VA examination report, the 
examiner indicated that he had reviewed the veteran's claims 
file, examined the veteran, and listed an impression of mild 
to moderate vascular dementia, disequilibrium (most probably 
secondary to atherosclerotic disease), diabetic peripheral 
neuropathy with some superimposed sensory loss of the left 
lower extremity secondary to trauma about 20 years ago, and 
nonfamilial essential tremor.  The VA examiner further 
opined:

It is the opinion of the examiner that 
none of these problems can be related 
scientifically to carbon tetrachloride 
exposure in the 1950s.  This man's 
problems are secondary to diabetes 
mellitus and atherosclerosis.  There is 
no scientific evidence that the examiner 
is aware of that relates these problems 
to remote carbon tetrachloride exposure.  
Exposure to hydrocarbon solvents, such as 
carbon tetrachloride, can cause problems 
with mentation and an acute axonopathic 
peripheral neuropathy.  However, symptoms 
of such a toxic encephalopathy and 
peripheral neuropathy begin at the time 
of exposure to the hydrocarbon solvent. 
These symptoms then tend to improve, and 
often resolve, following withdrawal of 
exposure to the hydrocarbon solvent.

To support his claim that various current medical problems 
are due to his exposure to carbon tetrachloride in service, 
the veteran has submitted statements, dated in 1999, from a 
fellow service member concerning the use of carbon 
tetrachloride in their cleaning process duties during active 
military service.  

The veteran has also submitted statements dated in October 
1999, March 2000, and September 2003 from James R. Harbin, 
D.O.  In his October 1999 statement, he indicated that the 
veteran had re-established himself as a patient in the 
doctor's office, discussed the veteran's use of carbon 
tetrachloride in service, and concluded:

Because of the circumstances of this 
patient's exposure to carbon 
tetrachloride, and the subsequent 
development of diabetes mellitus, organic 
heart disease, stroke, memory loss, 
dizziness, and other numerous medical 
problems, we feel that this patient has, 
within reasonable medical certainty, 
suffered adverse health conditions, as a 
result of his exposure to carbon 
tetrachloride during his active military 
service in the United States Air Force.

In his second statement dated in March 2000, he cited to 
Harrison's Principal's of Internal Medicine, 9th edition, and 
the Textbook of Internal Medicine, 3rd edition, by William N. 
Kelley, to support his conclusion that the veteran's organic 
heart disease, angina, repeated hematuria, kidney problems, 
memory loss, confusion, dizziness, and paresthesias of the 
lower extremities resulted from his exposure to carbon 
tetrachloride while in military service.  Unfortunately, the 
record does not contain copies of the pages to which the 
physician refers.  In addition, the physician stated it was 
his "suspicion" that diabetes and multiple other problems 
"may have resulted from exposure to Carbon-tetrachloride".  

In a September 2003 statement, Dr. Harbin cited to additional 
information from a manual of clinical problems of 
Gastroenterology that specified that carbon tetrachloride may 
form "a hapten" which has a toxic effect on the liver to 
support the contention that the veteran suffered from 
"injury to his body from repeated exposure to Carbon 
Tetrachloride while on active duty".  Again, the record does 
not contain copies of the manual to which he refers.  
Further, he stated that he "cannot go any further than to 
suggest that the literature available to us supports his 
claim and state that my findings in the apparent finding of 
his doctors at V.A. hospital are consistent with 
manifestations which have been recorded in medical literature 
as possible problems related to Carbon Tetrachloride 
exposure".      

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds the opinion of the VA examiners in the June 
2000 examination reports to be entitled to great probative 
value compared to all of the statements by Dr. Harbin 
concerning whether the veteran suffers from current residual 
disabilities due to carbon tetrachloride exposure during 
active service.  The June 2000 VA examiner opinions contain 
coherent statement concerning the absence of a relationship 
between the veteran's claimed disabilities and his reported 
exposure to carbon tetrachloride during active service 
predicated on an independent review of the veteran's claims 
file.  Moreover, these opinions are consistent with the 
medical literature and Internet information concerning carbon 
tetrachloride exposure provided by the appellant.

In contrast, the Board finds Dr. Harbin's opinions -- dated 
in October 1999, March 2000, and September 2003 -- have very 
little probative value.  As an initial matter, these 
statements did not indicate that Dr. Harbin had reviewed the 
veteran's service medical records.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court rejected medical 
opinions as immaterial where there was no indication that the 
physician had reviewed the claimant' s service medical 
records or other relevant documents, which would have enabled 
him to form an opinion on service connection on an 
independent basis.  It also appears that these opinions were 
based on the veteran's reported history.  See Black v. Brown, 
5 Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991) (an opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion).  Consequently, these medical statements are of 
little or no probative weight compared to the June 2000 VA 
medical opinion statements, which are based upon an actual 
review of the veteran documented clinical history.  Further, 
in his September 2003 statement, Dr. Harbin indicated that he 
could only state the veteran suffered from current medical 
findings "consistent with manifestations which have been 
recorded in medical literature as possible problems related 
to Carbon Tetrachloride exposure".  This certainly is not 
the same as saying that the veteran's current problems are, 
in fact, due to exposure to carbon tetrachloride.  When a 
physician is unable to provide a definite causal connection, 
the opinion does not constitute probative evidence.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The Board also notes that the veteran and Dr. Harbin have 
submitted and discussed multiple sources of medical 
information from the Internet, medical dictionaries, and 
clinical manuals to attempt to establish that the veteran 
suffers from multiple claimed disabilities due to carbon 
tetrachloride exposure during active service.  However, this 
evidence does not address the facts in this particular 
veteran's own case, and does not provide competent medical 
evidence of causality with a sufficient degree of medical 
certainty.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Therefore, the Board assigns 
more weight to the competent medical evidence of record 
discussed above.

In considering this claim, the Board acknowledges the 
veteran's multiple statements to the effect that he suffers 
from current residuals of memory loss, dizziness, confusion, 
paresthesia of the lower extremities, organic heart disease 
with arrhythmias and angina, and urological problems with 
hematuria, infections, and bacteremia due to exposure to 
carbon tetrachloride during active service.  His opinion 
alone, however, cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303, 3.307, and 3.309 with respect to the relationship 
between his reported inservice carbon tetrachloride exposure 
and his current disabilities.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, his statements qualify as lay 
evidence, which is considered competent if it is provided by 
a person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current disabilities and presumed carbon tetrachloride 
exposure during his active service, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  Evidence of record does not show that the veteran 
developed any of his current disabilities until years after 
separation from active service.  In addition, The Board finds 
the June 2000 statements by the VA examiners are entitled to 
great probative value and constitute probative medical 
evidence to show that the veteran's claimed disabilities are 
not the result of carbon tetrachloride exposure during active 
service.  In contrast, Dr. Harbin's opinions have little 
probative value.  Further, the Board finds that none of the 
medical opinions of record provided probative evidence to 
show that the veteran's claimed disabilities were incurred 
due to events during active service.       

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  The veteran's claim for service 
connection for residuals of carbon tetrachloride exposure 
during active service is denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claim for entitlement to service connection for residuals of 
exposure to carbon tetrachloride.  With regard to requirement 
(1), above, the Appeals Management Center (AMC) sent the 
veteran VCAA notice a letter in March 2004 that informed him 
of the evidence necessary to establish entitlement to service 
connection.  With regard to requirements (2) and (3), the 
Board notes that the March 2004 letter also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would obtain 
relevant records from any Federal agency, and that it would 
also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the March 2004 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or obtaining a medical opinion in order to make a 
decision on his claims.  Finally, with respect to requirement 
(4), the Board notes that in the AMC's March 2004 letter, the 
veteran was advised to send VA any evidence or information in 
his possession that he thinks would support his claim.  In 
addition, the RO issued supplemental statements of the case 
(SSOC) in March 2005 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the formal VCAA notice letter sent to the 
veteran in March 2004.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the March 2004 letter was sent to the 
veteran after the RO's July 2000 rating decision that is the 
basis of this appeal.  In this case, the VCAA was enacted in 
November 2000 after the original AOJ adjudication of the 
claim in July 2000.  The Court specifically stated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) that an 
appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  
As discussed above, the content of the notice provided to the 
veteran in the March 2004 letter by the AMC fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a SSOC 
issued in March 2005.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the March 2004 letter and the March 2005 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the March 2005 SSOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the March 2004 letter as well as the March 2005 
SSOCs.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board acknowledges that the 
record does not contain the veteran's service medical 
records.  However, reasonable attempts were made to obtain 
identified relevant evidence as required under 38 C.F.R. § 
3.159(c).  See 38 C.F.R. § 3.159(c) (2004).  Multiple 
requests to obtain the veteran's service medical records as 
well as SGO records were unsuccessful.  The National 
Personnel Records Center reported that they did not have such 
records for the veteran, and that they had probably been 
accidentally destroyed in a 1973 fire at that facility.  VA 
was also unable to obtain SSA records, as a March 2004 
statement from the SSA National Records Center indicated that 
the folder had been destroyed.

VA has obtained multiple VA examination reports, VA 
outpatient treatment records, and private treatment records.  
In this case, the Board concludes that sufficient evidence to 
decide the claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


